DETAILED ACTION

The Information Disclosure Statement(s) filed 12/02/2019 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The first line of claim 6 should begin, “A method according to claim 5”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “hang the drone in the air” in claim 5 is a relative term which renders the claim indefinite. The term “hang the drone in the air” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, “hang the drone in the air” will be construed to mean “hover in the air.”
Claim 6 recites the limitation "the balancing system" in lines 5 and 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the control unit" in lines 4 and 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 5 and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hu et al. (CN 106564604 A).
Regarding claim 5, Hu teaches a method to balance a drone that contains combustion engines (Abstract) and electric motors that involves a generator feature (Abstract), characterized in that: providing the lifting power by only using the combustion engines for the propeller rotation to hover in air; and using only the rotational speed regulation of electric motors that involves the generator feature to balance the drone after lifting (Abstract. ¶ [0009-0011]).
Regarding claim 6, Hu teaches the method discussed in claim 5, characterized in that it comprises the methods of: reducing the rotational speed of respective combustion engine by pulling extra current from the electric motor that involves the generator feature in the charging current flow direction, with the command received from a control unit of electric motor that involves the generator feature (¶ [0008-0018]), in accordance to the command received from a balancing system; and/or  increasing the rotational speed of respective combustion engine, by pushing extra energy to the electric motor that involves the generator feature in the discharging current flow direction (¶ [0008-0018]), with the command received from a control unit of electric motor that involves the generator feature, in accordance to the command received from a balancing system, for stabilizing the rotational speed regulation of the combustion engines, with the purpose of balancing the drone (¶ [0008-0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morrison (US 20160200421 A1) – Comprises physical limitations found in claim 5.
Kuhn (WO 2010123601 A1) – Comprises physical limitations found in claim 5. 
de Soto et al. (US 20170008627 A1) – Comprises similar processes to that found in claim 6. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644